Title: From Thomas Jefferson to Robert Smith, 31 May 1805
From: Jefferson, Thomas
To: Smith, Robert


                  
                     Dear Sir 
                     
                     Washington May 31. 05.
                  
                  I return you Commodore Preble’s letter which gives us time enough to consider on his mission. he proposes a longer one than I had supposed necessary. the hogshead of wine was yesterday brought here. it is really a painful & embarrasing thing. to reject may be supposed to imply impure motives in the offer. to recieve leads to horrid abuse. the former however has been my rule, where the thing is of any value, as the lesser evil. yet there are characters with whom it cannot be practised. in Preble’s case various considerations oppose it. I have therefore determined to send him a counter-present, of a kind which cannot be unacceptable. he is a man of business, travels much, writes much. I will send him therefore a portable secretary, that is to say a Polygraph. the invention is new, ingenious, useful, and of equal cost with the hogshead of wine; and if given without any squint at that, cannot be unacceptable.   Another case has occurred of greater difficulty. mr Harris, our Consul at Petersburg has sent me as a present, a small marble bust of the emperor Alexander. I had concluded to reject it; but mr Madison advises it’s being recieved for the President’s house, as destined for the office & not the officer; and this because of the relation between the thing & the person of the emperor, whose unequivocal and marked manifestations of friendship to our country should privilege him against any thing which might seem to be a slight. his bust is in the warehouse of Smith & Buchanan, and has been since sometime last year. will you be so good as to direct it to be forwarded here. I am ordering the purchase of a marble one at Rome, of general Washington, taken from Ciracchi’s, as a companion to the other to be set up in the President’s house. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               